ase 1:19-cv-00363-JJM-PAS Document 1-1 Filed 07/03/19 Page 1 of 1 PagelD #: 3

Dottie Cook

  

This is awful, Angelo

 

23m _ Like Reply ©:

— Mourato Polak

 

~ | love how you omitted the
fact that you tried to scam your
insurance for this after we fixed what
we were supposed to but yet you still
want more. Check public records
everyone because Angelo here is
leaving out a lot of information and it's
going to help our countersuit

4m Like’ Reply

re Angelo Padula Jr.
Tanya Mourato Polak really what
are you smokin Insurance your
dreaming and you fixed nothing
see you in court and you will fix
the mess that you created and
why don’t you mention that your

nannla had tn nav tha cawiar
